MURRAY, C. J.
— The appellant assigns three grounds of error on which he relies to reverse the judgment of the court below: 1. A refusal to change the venue; 2. That the court instructed the jury orally; and 3. That the jury should have assessed the punishment, and not the court. These objections are all frivolous. 1. There was no sufficient showing made for a change of venue; 2. What is complained of as an instruction is a simple direction as to the form of the verdict; 3. As before decided by us, the jury have no power to assess the punishment in ease of grand larceny, except when in the exercise of their discretion they see proper to inflict the punishment of death.
Judgment affirmed.
I concur: Terry, J.